In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Nassau County (Ryan, J.), entered December 24, 1986, which dismissed the petition in the interest of justice.
Ordered that the appeal is held in abeyance and the matter is remitted to the Family Court, Nassau County, for the *259making of specific findings (see, Family Ct Act § 315.2 [1], [2]) in support of its dismissal of the petition in the interest of justice. The Family Court shall file its findings with this court with all convenient speed.
The respondent juvenile was charged with committing an act which, if committed by an adult, would have constituted the crime of petit larceny. The matter appeared on the calendar on December 16, 1986. There was no appearance by the juvenile’s mother, "who was notified”. The juvenile was represented by a guardian ad litem and a Law Guardian. In accordance with an agreement between the Law Guardian and the County Attorney, the petition was amended to charge the respondent with committing an act which, if committed by an adult, would have constituted the crime of attempted petit larceny. Upon the Law Guardian’s advice, and after being advised of all of his rights, the respondent voluntarily admitted to committing the act as charged in the amended petition. The Family Court then stated as follows: "the court: All right, the Court after inquiry of the Respondent, and upon all the proceedings had herein, the Court is satisfied that the Respondent’s admission was made voluntarily, knowingly and intelligently and with the aid of competent counsel. The Court is satisfied that the admission meets the necessary elements if done by an adult to constitute the crime of attempted petty [sic] larceny, Section 110.00, Section 155.25 of the Penal Law, a class B misdemeanor”.
Since the respondent was a resident of Kings County, the County Attorney requested that the matter be transferred to the Family Court, Kings County, for disposition (see, Family Ct Act § 302.3 [4]). The Family Court agreed and the respondent was remanded to the children’s shelter in order to await transportation to the Kings County Family Court on December 17, 1986.
The case was recalled at 2:00 p.m. on December 16, 1986. At that time, the respondent’s mother finally appeared. Over the objection of the County Attorney, the Family Court, "on its own motion”, vacated and dismissed the petition "in the interest of justice” without giving any reasons therefor.
It is true that Family Court Act § 315.2 (1), inter alia, allows the Family Court to dismiss a juvenile delinquency petition in the interest of justice "as a matter of judicial discretion”, when there exists "some compelling further consideration or circumstances clearly demonstrating that a finding of delinquency or continued proceedings would constitute or result in injustice”. However, Family Court Act § 315.2 (2) mandates *260that upon issuing an order dismissing a petition in the interest of justice, the Family Court "must set forth its reasons therefor upon the record”. In the instant proceeding, the Family Court gave no reasons for dismissing the petition in the interest of justice. Accordingly, the appeal must be held in abeyance, and the matter remitted to the Family Court, Nassau County, for the making of specific findings (see, Family Ct Act § 315.2 [1], [2]) in support of its dismissal of the petition in the interest of justice. Niehoff, J. P., Mangano, Bracken and Eiber, JJ., concur.